 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10
     ERIC WATSON,                                       Case No.: 2:19-cv-00783-RFB-VCF
11
            Plaintiff(s),                                             Order
12
     v.
13
     BANC OF AMERICA MERCHANT
14   SERVICES, LLC,
15          Defendant(s).
16        An early neutral evaluation is set for October 2, 2019. That early neutral evaluation is
17 hereby advanced in time only to 9:00 a.m.
18        IT IS SO ORDERED.
19        Dated: August 1, 2019
20                                                           ______________________________
                                                             Nancy J. Koppe
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
